Citation Nr: 0020275	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a right femur fracture with knee 
impairment.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1950 to January 1954.  He also had 6 months and 8 
days of other service.

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, determined that 
the veteran was not entitled to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a right femur 
fracture with knee impairment.  The RO continued to deny his 
claim in October 1997 after considering additional evidence, 
and he appealed to the Board of Veterans' Appeals (Board).  
He submitted a statement in May 1999, through his 
representative, requesting a hearing at the RO before a local 
hearing officer.  The RO scheduled his hearing for August 18, 
1999, but he contacted the RO prior to that date and canceled 
his hearing request.  He also indicated that he did not want 
his hearing rescheduled. 


FINDINGS OF FACT

1.  On March 27, 1996, while a patient at the VA Domiciliary 
in Bath, New York, the veteran sustained an acute 
supracondylar comminuted fracture of his right femur due to a 
twisting and impact injury to his right leg.

2.  Evidence has been received which suggests that the 
veteran had increased problems with his right lower extremity 
following the fracture and treatment therefor by VA.


CONCLUSION OF LAW

The claim for benefits pursuant to 38 U.S.C.A. § 1151 is well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a fracture he sustained to his 
right femur in March 1996, while a patient at the VA 
Domiciliary in Bath, New York, caused additional impairment 
in his right knee, particularly after VA doctors failed to 
treat his injury as they should have-thereby entitling him 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, just as if his disability was 
service connected.

When a veteran suffers additional disability as the result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, benefits are payable in the same 
manner as if such disability were due to an injury or disease 
that he incurred or aggravated during his active military 
service.  38 U.S.C.A. § 1151 (West 1991).  For claims such as 
the one at issue, filed prior to October 1, 1997, the veteran 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994); 
VAOPGCPREC 40-97 (Dec. 31, 1997).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) (indicating that a showing of 
negligence or fault is necessary for recovery of claims filed 
on or after October 1, 1997).

Records show that on March 27, 1996, at approximately 1:20 
a.m., the veteran fell while attempting to get up from a 
chair.  He was a patient at the VA Domiciliary in Bath, New 
York, at the time of the incident.  After checking to see the 
extent of his injury, the domiciliary staff called an 
ambulance, and the paramedics took him to the VAMC in Bath 
for further clinical evaluation and work-up.  Doctors there 
determined that he had sustained an acute supracondylar 
comminuted fracture of his right femur due to a 
"twisting and impact injury to the right leg."  They also 
reported that he had complaints of post-traumatic pain in the 
area of his right knee, and that he also had previously 
undergone surgery on his right knee at some unspecified time 
in the past to repair two lateral collateral ligaments, 
meniscus cartilage damage, and one anterior cruciate 
ligament.  His doctors at the VAMC in Bath placed his knee in 
a Velcro brace and prescribed medication and bedrest, along 
with a continuous leg splint.  However, the pain and 
discomfort in his right knee persisted for the duration of 
his hospitalization at that facility, so the following day, 
March 28, 1996, he was discharged to be seen in the 
orthopedic clinic at the VAMC in Buffalo for further, 
possibly more aggressive, treatment.

When initially examined at the VAMC in Buffalo on March 28, 
1996, the veteran continued to complain of pain and swelling 
in his right leg, and an inability to bear weight on this 
extremity.  X-rays confirmed that he had sustained an 
impacted posterior rotated right supracondylar femur 
fracture.  His doctors also again took note of his history of 
prior surgeries on his right knee-reportedly 5 to 6 
different procedures to repair both medial collateral and 
anterior cruciate ligaments and meniscus cartilage.  They 
indicated that the pain and swelling were secondary to the 
recent fracture.  They elected to continue with the 
conservative treatment that primarily consisted of a long leg 
brace and ambulation with touchdown weightbearing only.  
Also, on March 29, 1996, to immobilize the right leg, they 
casted it in a Jones dressing with plaster side splints.  The 
veteran reportedly was very comfortable in the cast with no 
problems, and he had an uneventful hospital course for the 
remainder of the time that he was at the VAMC in Buffalo.  On 
April 2, 1996, he was transferred back to the VA in Bath, 
with follow-up treatment, including repeat X-rays for 
possibly changing his splints, scheduled in 10 days at the 
orthopedic clinic of the VAMC in Buffalo.  His doctors 
instructed him to limit the level of his activity to strictly 
touchdown weightbearing with the splint on.

During the next several months, the veteran received various 
types of rehabilitative treatment (e.g., physical therapy, 
rest, medication, etc.) for his right femur and knee.  He 
also was seen in the orthopedic clinic of the VAMC in 
Syracuse, and doctors there prescribed a "shoe lift" in 
August 1996 because his right leg was significantly shorter 
than his left leg.  They also observed in September 1996 that 
he had a 20-degree valgus and flexion deformity of his right 
knee.  He eventually received the shoe lift orthotic 
in December 1996.  However, after experiencing problems with 
it (due to its length), he obtained another one in 
March 1997.  He has since provided pictures of the shoe lift, 
and of his right knee valgus deformity, as additional support 
for his claim.

More recent medical records on file show further treatment at 
the VA Domiciliary in Bath to rehabilitate the right knee, 
which is now affected by severe post-traumatic bi-
compartmental degenerative joint disease (osteoarthritis), 
aside from the valgus deformity.  The veteran alleges that 
most, if not all, of the additional impairment in his right 
knee is the result of improper treatment that he received 
from his VA doctors, and specifically those at the VAMC in 
Buffalo, after fracturing his femur.  He says that his femur 
is fine now, but that the treatment, or rather, the lack 
thereof, of his right knee was tantamount to medical 
negligence, thereby entitling him to compensation under the 
provisions of 38 U.S.C.A. § 1151.

The Chief of the Domiciliary Care Program at the Bath 
facility indicated in an April 1996 statement to the 
Risk Manager there that the veteran did not fall or trip over 
anything when he fractured his femur, but rather, that "his 
[right] leg simply gave out...due to weakness of the [right] 
knee."  The Chief of the Domiciliary Care Program also 
pointed out that the veteran had previously undergone surgery 
on his right knee, suggesting that his injury would not have 
occurred had he not had a history of problems with his right 
knee.  

One of the veteran's treating physicians at the VAMC in Bath 
indicated, after examining him in January 1999 that it was 
"incomprehensible" that his claim for section 1151 benefits 
has not been granted because the current impairment in his 
right knee-and specifically, the chronic pain, limitation of 
motion, shortening with associated gait disturbance, etc.-
was clearly a residual of the injury that he sustained in 
March 1996 while a patient at the VA Domiciliary.  The VA 
physician went on to note that this was his "firm opinion," 
and he reiterated it in March 1999 after re-examining the 
veteran.  

Although the statements made regarding the circumstances 
surrounding the fracture indicate that the injury sustained 
in March 1996 was merely coincidental with the veteran being 
in a VA domiciliary, see Sweitzer v. Brown, 5 Vet. App. 503 
(1993), and thereby not the result of hospitalization, 
medical or surgical treatment as required by 38 U.S.C.A. 
§ 1151, other evidence has been presented which suggests a 
worsening of right lower extremity problems following 
treatment of the fracture by VA.  As noted above, the veteran 
was found to have a valgus deformity and leg length 
discrepancy that apparently had not been noted earlier.  
Additionally, a VA physician has opined that the veteran's 
increased problems constituted a "compensable" problem, at 
least as to this examiner's understanding of § 1151 benefits.  
The veteran has also argued that it was the lack of proper 
care, especially at the Buffalo VAMC, which led to problems 
worse than they would have been had he received appropriate 
care.  Such evidence, taken together, especially the VA 
physician's opinion and the evidence showing increasing 
problems with the right lower extremity after VA treatment of 
the injury, leads the Board to conclude that the veteran has 
presented a well-grounded claim for benefits under § 1151.


ORDER

The claim for compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a right femur fracture with knee 
impairment is well grounded; to this extent, the appeal is 
granted.


REMAND

As noted above, the available evidence shows that the veteran 
sustained a fracture of his right femur when he fell upon 
rising from a sitting position.  Such an injury, without 
additional risks for injury evident in the hospitalization or 
treatment, may very well be only coincidental with the fact 
that the veteran was a patient in a VA hospital or 
domiciliary.  VAOPGCPREC 7-97; Sweitzer, supra.  In such 
cases, benefits under § 1151 are not warranted.  Id.  
Nevertheless, the veteran's case differs somewhat from those 
instances where additional disability is found to be merely 
coincidental with VA hospitalization, and not "the result 
of" such hospitalization.  § 1151.  

It appears from the evidence that the veteran had a pre-
existing right knee disability, and that he began to have 
additional problems with his knee following VA treatment for 
the femur fracture.  Indeed, a VA physician has opined that 
his problems are "compensable."  Additionally, the veteran 
has indicated that he was told in August 1996 by a VA 
physician in Syracuse that surgery should have been performed 
shortly following the fracture in order to realign the knee.  
It is maintained that the failure to perform such surgery in 
a timely fashion made it impossible to correct the alignment 
of the lower extremity without a much more protracted 
procedure that could not be safely done because of the 
veteran's health.  

Since the claim for benefits is well grounded, the Board 
finds that further evidentiary development is required in 
order to answer the questions raised by the evidence and the 
veteran's contentions.  Accordingly, the case is REMANDED for 
the following actions:  

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should, with the veteran's consent, 
obtain all records of treatment or 
evaluation of the veteran's right lower 
extremity prior to the March 1996 
incident, as well as any records of 
treatment or evaluation after the 
incident that have not previously been 
obtained.  

2.  After completion of the development 
sought in paragraph 1 above, the claims 
file should be made available to an 
orthopedist for review, preferably one 
who has not treated the veteran.  The 
orthopedist should be asked to provide an 
opinion as to the nature of the veteran's 
right lower extremity problems prior to 
the March 1996 femur fracture, and an 
opinion as to whether there was any 
worsening of such problems after the 
fracture beyond what would be normally 
expected in cases such as this.  The 
available evidence should be cited to 
support any opinion, and the veteran's 
contention regarding the failure to 
timely perform surgical realignment of 
the knee should be addressed.  If the 
opinions cannot be provided without 
examination of the veteran, such an 
examination should be scheduled.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, the claim 
should again be adjudicated.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The veteran may present additional 
evidence/argument during the pendency of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

